Citation Nr: 1024147	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a calcific 
density in the right lung.

2.  Entitlement to an increased evaluation for right renal 
calculus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for left 
epididymitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction, as secondary to the 
service-connected left epididymitis with left vasectomy and 
epididymectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the disability rating for left 
epididymitis was increased from 0 percent to 10 percent in a 
July 2006 rating decision effective January 20, 2005 (the 
date of receipt of his claim for an increased rating).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
Veteran's appeal of the disability rating assigned for his 
service-connected left epididymitis remains open.

In September 2005, the Veteran submitted a signed form 
indicating that he would like to be scheduled for a hearing 
before a Member of the Board at his local VA office.  On his 
August 2006 Substantive Appeal, the Veteran indicated that he 
did not want a personal hearing.  The Veteran has made no 
further mention of a hearing.  The Board has therefore 
interpreted the Veteran's statements as reflecting that he no 
longer wishes for a hearing and, rather than delaying 
adjudication of his claims, considers the hearing request to 
be withdrawn.  

In September 2008, the Board remanded the Veteran's claims 
for further evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Regrettably, the case must once again be remanded for further 
development; the AMC failed to follow the prior Remand order.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

As noted in the Introduction, the Board remanded this case, 
in part, to ensure that the claims may be adjudicated in 
light of the most recent medical records available.  
Specifically, the September 2008 Board remand instructed the 
VA AMC to "ask the Veteran to provide a list of the names 
and addresses of any additional doctors and medical care 
facilities that have treated him for the disabilities at 
issue."  See the September 2008 Board remand at page 18.  
This was accomplished in a letter from the VA AMC dated in 
September 2008.  The Veteran failed to identify any further 
treatment records.  

However, the Board remand also instructed the VA AMC, 
"Regardless of whether or not the Veteran responds, the AMC 
should request any additional treatment records that may be 
available from the VA Health Care System."  [emphasis added] 
See the September 2008 Board remand at page 19. 

A review of the Veteran's claims file reflects that such is 
devoid of any evidence that the VA AMC requested updated VA 
treatment records from the VA Health Care System.  Indeed, 
the most recent VA outpatient treatment records associated 
with the Veteran's claims file from the Columbia, Missouri, 
VA Medical Center (VAMC) prior to June 21, 2006.  Given those 
pronouncements, and the fact that significant development 
sought by the Board on the issues on appeal has not been 
completed, another remand is now required.  See 38 C.F.R. § 
19.9 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request updated 
treatment records that may be available 
from the VA Health Care System (in 
particular, the Columbia, Missouri, VAMC) 
dated after June 21, 2006. 

2.  Once the above-requested development 
has been completed, the claims must be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



